Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are currently pending in this Application. 
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify the compound of which the crystalline solid is formed.  Correction is required.  See MPEP § 608.01(b). The examiner suggests incorporating the structure of Compound (I) into the abstract, to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 are directed to different crystalline forms of Compound I. The claims lack sufficient XRPD data to establish identity and to distinguish one form from the other. Brittain et al. (p.236-attached herein) disclosed that identity is established with the ten strongest reflections.
Claim 1 is ambiguous at step d. by reciting “drying the filtrate under vacuum”. The filtrate is a liquid and therefore is not dried, but it can be concentrated under vacuum and the resulting solid or filter cake may be dried. What is Applicant collecting, the filter cake or filtrate? Does Applicant mean drying the filter cake or filtered solid? See Example 3 of the specification.
Claim 2 is missing an essential step, which is the addition of heptane to the slurry at both methods i) and ii) before step c. The step is essential for the crystallization process as describe in Examples 4A and 4B.
Claim 2 is ambiguous at step c. of methods i) and ii) by reciting “drying said slurry under vacuum” after filtering. There’s no slurry after filtering. One obtains a filtered solid (or filter cake) and a filtrate (liquid that passed through filter). 
In claim 2 it is unclear what is meant by “filtering to said slurry” at step c. of method (iv). What does this mean?
Claim 4 is ambiguous at step d. by reciting “drying the resulting filtrate under vacuum”. The filtrate is a liquid and therefore is not dried, but it can be concentrated 
In claim 5, is Form A the same as crystalline free form Form A? Name consistency is requested.
In claim 6, is Form H the same as crystalline free form Form H? Name consistency is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 18-24 of U.S. Patent No. 10,889,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the crystalline free forms Form E, Form A, Form D, Form B, Form F, Form G and Form H as claimed in the instant claims are covered by claims 1-8 and 18-24. The patented claims cover exactly the same crystalline free forms.
Conclusion
Claims 1-7 are rejected. No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626